Citation Nr: 1720991	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), claimed as a heart condition.

2.  Entitlement to service connection for hypertension, to include as proximately due to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a respiratory condition.

4.  Entitlement to an initial disability rating in excess of 50 percent for an anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD) and depressive disorder NOS.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In October 2011 and November 2014, the Veteran testified at Decision Review Officer (DRO) hearings.  Additionally, in June 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.  

This case was most recently before the Board in January 2016.  In that decision, the Veteran was in receipt of a 30 percent disability rating for anxiety disorder effective February 24, 2009.  Since that time, following a November 2016 rating decision, the Veteran's disability rating has been increased to 50 percent effective February 24, 2009.  The issue on appeal above reflects that change.  

The Veteran has submitted evidence that his PTSD renders him unemployable.  In the context of an increased rating claim, evidence of unemployability due to service-connected disabilities may raise a derivative claim for a total disability rating due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  This derivative claim is part and parcel of the claim for a higher rating, and therefore the Board can exercise jurisdiction over it.

In January 2016, the Board remanded the case for additional development.  
Unfortunately, for the reasons discussed below, the issues of entitlement to service connection for ischemic heart disease, service connection for hypertension, and service connection for chronic obstructive pulmonary disease are require further development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's an anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD) and depressive disorder NOS approximated in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for an anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD) and depressive disorder NOS, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code (DC) 9413, General Rating Formula for Mental Disorders (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in January2016 for additional evidentiary development.  As pertaining to the Veteran's increased rating claim, VA has complied with the remand orders of the Board and an SSOC was provided following the review of additional evidence.  See Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Increased Ratings Generally

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58. Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Anxiety Disorder

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

The Veteran's anxiety disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from major depressive disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9413. 

Anxiety disorder is rated under the General Rating Formula for Mental Disorders.  Under these criteria, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9434.

The Global Assessment of Functioning (GAF) scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 55 to 66.  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

On review, the Board finds that an initial disability rating of 50 percent most closely approximates the Veteran's impairment.  

The claims file includes a March 2010 letter from the Veteran's counsellor at the Vet Center.  In his letter, A.P. noted that the Veteran attempted to deal with his overwhelming stress by drinking heavily in Vietnam and for many years thereafter.  A.P noted that the Veteran's untreated symptoms of PTSD which negatively impacted the social and occupational spheres of his life appeared to be increasing. It was noted that the Veteran reported that he was irritable with road rage, poor sleep, and problems with coworkers and supervisors when he was able to find work.  

The Veteran's April 2010, November 2011 and September 2014 VA examinations revealed depression, sleep impairment, irritability, reported mild memory loss and some impairment in social and occupational functioning.  The Veteran reported suicidal and homicidal ideations twenty years prior but not presently and reported overall good relationship with his wife of over forty years and his step children.  

Examinations demonstrated no thought process or communication impairments.  Hygiene was good and the Veteran's activities of daily living were adequate in terms of caring for his personal needs.  The Veteran was not shown to have hallucinations or delusions.  The Veteran reported some trouble concentrating and some memory impairment.  

Each of the Veteran's VA examiners described the Veteran's impairment as resulting in an as occasional decrease in work efficiency and intermittent periods of in ability to perform occupational tasks due to signs and symptoms, but that he generally was satisfactory in functioning in routine behavior, self-care and normal conversation, the criteria for the lower, 30 percent, disability rating.  The Veteran's April 2010 and November 2010 VA examiners assigned a GAF score of 55, his September 2014 VA examiner assigned a GAF score of 60.  

At the Veteran's October 2011 hearing before a Decision Review Officer, the Veteran described his symptoms to include mood swings and road rage as well as trouble sleeping.  During a June 2012 hearing before the undersigned Veterans Law Judge, the Veteran reported a suicide attempt which occurred in the 1980s.  The Veteran also described incidents of road rage.  The Veteran stated that he no longer thought about suicide since he had stopped drinking.  He described difficulty getting along with others and supervisors.  

VA treatment records demonstrate that since February 2009, the Veteran reported stress and trouble sleeping.  Treatment records demonstrate improving symptoms with medication.  An April 2009 VA treatment record the Veteran reported that he had increased stress of at least a month or two, the Veteran reported trouble sleeping.  Mental status examination revealed logical thought process, no suicidal or homicidal ideation, a depressed mood and anxiety, the Veteran was adequately dressed and groomed.  

VA treatment records include a January 2012 treatment note in which the Veteran noted improvement with medication, the Veteran was found to be alert and oriented with a full affect, speech was normal and thoughts were organized, there was no homicidal or suicidal ideation plan or intent.  The Veteran still reported initial insomnia with frequent awakening.  A May 2012 VA treatment record included the Veteran's reports of anger, road rage and insomnia.  It was noted that the Veteran was much less irritable on sertraline with resultant decrease in verbal aggression and that the Veteran slept for eight hours without sleep aid.  A GAF score of 66 was assigned.  

The Board finds that a 50 percent disability rating most closely approximates the Veteran's impairment.  The Veteran's anxiety disorder has caused depression, sleep disturbance and irritability.  His symptoms are described by his VA examiners as causing some impairment, however, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas.

The Veteran has few if any friends but he not shown to have had suicidal or homicidal ideation during the appeal period, instead such symptoms are shown decades before service and treatment records demonstrate improvement of symptoms with medication.  

The Veteran's speech is regularly described as normal, there is not near continuous panic or depression which affects the Veteran's ability to function effectively, hygiene is described as good.  Nor, as described in the 70 percent disability criteria, is the Veteran shown to be unable to establish and maintain effective relationships.  To the contrary, the Veteran is shown to have a good relationship with his family, to include his wife of over forty years and his step children.  In sum, the Veteran's symptoms do not more nearly approximate the impairment described in the 70 percent disability rating.

The Veteran's GAF scores, ranging between 55 and 66 are consistent with the finding that the Veteran's symptoms are best described as causing moderate difficulty in social or occupational functioning.  

The Board additionally finds that the Veteran does not meet the requirements for a 100 percent disability rating for his anxiety disorder at any time during the appeal period.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

For the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 50 percent for anxiety disorder so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for an anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD) and depressive disorder NOS is denied.



REMAND

In order to determine the etiology of the Veteran's claimed hypertension, heart disorder and COPD, a medical opinion was sought and provided in September 2016.  

In the September 2016 medical opinion, the examiner, Dr. J.M. provided opinions as to whether the Veteran's claimed disabilities were related to his service, however Dr. J.M. additionally noted that the disability benefits questionnaire examinations had not been conducted and that such examinations might provide helpful information for rating purposes.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Here, the VA examiner has suggested that the record might be better informed by a more thorough examination reports, as such the Board finds the examination inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

With respect to the issue of TDIU, presently the Veteran does not meet the schedular criteria for a TDIU.  However, the Board notes that if any of the service-connection claims are granted, it would directly impact the adjudication of this claim.  See 38 C.F.R. § 3.324.  Therefore, remand of this issue is necessary as this issue is inextricably intertwined with the service connection claims that are remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a heart and hypertension examination .  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed. 

The examiner is asked to address the following questions:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed heart condition was incurred in or related to active duty service.

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed heart condition is related to his conceded exposure to herbicide agents while in the Republic of Vietnam.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hypertension was incurred in or related to active duty service.

d.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed hypertension is related to his conceded exposure to herbicide agents while in the Republic of Vietnam.

e. Whether it is at least as likely as not (50 percent or greater probability) that any hypertension found to be present is proximately due to or aggravated by the Veteran's service-connected diabetes mellitus type II.

2.  Schedule the Veteran for an examination to determine the etiology of his respiratory disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.

The examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed respiratory disorder was incurred in or related to active duty service.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed respiratory disorder is related to his conceded exposure to herbicide agents while in the Republic of Vietnam.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


